 

Case 1:19-cr-02320-MV Document 44 Filed 02/03/20 Page 1of1

 

WELED
AO 455 (Rev. 01/09) Waiver of an Indictment UNITED STATES DISTRICT COURT
UNITED STATES DISTRICT COURT eg g
for the 3 2020

District of New Mexico

MITCHELL R. ELFERS
CLERK

United States of America
Vv.
ERVIN YAZZIE

Case No. 19-CR-2320 MV

Defendant
WAIVER OF AN INDICTMENT

T understand that I have been accused of one or more offenses punishable by imprisonment for more than one
year. I was advised in open court of my rights and the nature of the proposed charges against me.

After receiving this advice, I waive my right to prosecution by indictment and consent to prosecution by
information.

Date: 02/03/2020

  
 

 

Signature of defendant's attorney

Robert Gorence

: ;
4 Printed name of defendant’s attorney

Judfe’s signature

Hon. B. Paul Briones, U.S. Ma istrate Judge
Judge’s printed name and title

 
